Exhibit 10.30

 

2010 Incentive Compensation Plan

 

of

 

CVS Caremark Corporation

 

1.                        Purpose.  The purpose of this 2010 Incentive
Compensation Plan (the “Plan”) is to assist CVS Caremark Corporation, a Delaware
corporation (the “Corporation”), and its subsidiaries in attracting, retaining
and rewarding high-quality executives, employees, and other persons who provide
services to the Corporation and/or its subsidiaries, to enable such persons to
acquire or increase a proprietary interest in the Corporation in order to
strengthen the mutuality of interests between such persons and the Corporation’s
stockholders and to provide such persons with short- and long-term performance
incentives to expend their maximum efforts in the creation of stockholder
value.  The Plan is also intended to qualify certain compensation awarded under
the Plan for maximum tax deductibility under Code Section 162(m) (as hereafter
defined) to the extent deemed appropriate by the Committee (or any successor
committee) of the Board of Directors of the Corporation.  The Plan, initially
adopted as of May 12, 2010, is amended by the Board effective as of January 15,
2013 to read as follows.

 

2.                        Definitions.  For purposes of the Plan, the following
terms shall be defined as set forth below, in addition to such terms defined in
Section 1 hereof:

 

(a)                         “Annual Incentive Award” means a conditional right
granted to a Participant under Section 9(c) hereof to receive a cash payment,
Stock or other Award, unless otherwise determined by the Committee, after the
end of a specified fiscal year.

 

(b)                         “Award” means any Option, Restricted Stock,
Restricted Stock Unit, Stock Appreciation Right, Deferred Stock, Stock granted
as a bonus or in lieu of another award, Stock awarded to a director pursuant to
Section 8, Dividend Equivalent, Other Stock-Based Award, Performance Award or
Annual Incentive Award, together with any other right or interest granted to a
Participant under the Plan.

 

(c)                          “Beneficiary” means the person, persons, trust or
trusts which have been designated by a Participant in his or her most recent
written beneficiary designation filed with the Committee to receive the benefits
specified under the Plan upon such Participant’s death or to which Awards or
other rights are transferred if and to the extent permitted under
Section 11(b) hereof.  If, upon a Participant’s death, there is no designated
Beneficiary or surviving designated Beneficiary, then the term Beneficiary means
person, persons, trust or trusts entitled by will or the laws of descent and
distribution to receive such benefits.

 

(d)                         “Beneficial Owner” shall have the meaning ascribed
to such term in Rule 13d-3 under the Exchange Act and any successor to such
Rule.

 

(e)                          “Board” means the Corporation’s Board of Directors.

 

(f)                           “Change in Control” means Change in Control as
defined with related terms in Section 10 of the Plan.

 

(g)                          “Code” means the Internal Revenue Code of 1986, as
amended from time to time, including regulations thereunder and successor
provisions and regulations thereto.

 

(h)                         “Committee” means a committee of two or more
directors designated by the Board to administer the Plan.

 

--------------------------------------------------------------------------------


 

(i)                             “Covered Employee” means an Eligible Person who
is a Covered Employee as specified in Section 9(e) of the Plan.

 

(j)                            “Deferred Stock” means a right, granted to a
Participant under Section 6(f) hereof, to receive Stock, cash or a combination
thereof at the end of a specified deferral period.

 

(k)                         “Dividend Equivalent” means a right, granted to a
Participant under Section 6(h), to receive cash, Stock, other Awards or other
property equal in value to dividends paid with respect to a specified number of
shares of Stock, or other periodic payments.

 

(l)                             “Effective Date” means May 12, 2010.

 

(m)                     “Eligible Person” means each Executive Officer and other
officers and employees of the Corporation or of any subsidiary, including such
persons who may also be directors of the Corporation, and any Eligible
Director.  An employee on leave of absence may be considered as still in the
employ of the Corporation or a subsidiary for purposes of eligibility for
participation in the Plan.

 

(n)                         “Eligible Director” means a director of the
Corporation who at the relevant time is not, and for the preceding twelve (12)
months was not, an employee of the Corporation or its subsidiaries.

 

(o)                         “Exchange Act” means the Securities Exchange Act of
1934, as amended from time to time, including rules thereunder and successor
provisions and rules thereto.

 

(p)                         “Executive Officer” means an executive officer of
the Corporation as defined under the Exchange Act.

 

(q)                         “Fair Market Value” means the fair market value of
Stock, Awards or other property as determined by the Committee or under
procedures established by the Committee.  Unless otherwise determined by the
Committee, the Fair Market Value of Stock shall be the closing price of a share
of Stock, as quoted on the composite transactions table on the New York Stock
Exchange, on the date on which the determination of fair market value is being
made.

 

(r)                            “Incentive Stock Option” or “ISO” means any
Option intended to be and designated as an incentive stock option within the
meaning of Code Section 422 or any successor provision thereto; provided,
however, that only an Eligible Person who is an employee within the meaning of
Code Section 422 and the regulations thereunder shall be eligible to receive an
ISO.

 

(s)                           “Option” means a right, granted to a Participant
under Section 6(b) hereof, to purchase Stock or other Awards at a specified
price during specified time periods.

 

(t)                            “Other Stock-Based Awards” means Awards granted
to a Participant under Section 6(i) hereof.

 

(u)                         “Participant” means a person who has been granted an
Award under the Plan that remains outstanding, including a person who is no
longer an Eligible Person.

 

(v)                         “Performance Award” means a right, granted to a
Participant under Section 9 hereof, to receive Awards based upon performance
criteria specified by the Committee.

 

(w)                       “Person” shall have the meaning ascribed to such term
in Section 3(a)(9) of the Exchange Act and used in Sections 13(d) and
14(d) thereof, and shall include a “group” as defined in Section 13(d) thereof.

 

(x)                         “Prior Plan” means the CVS Caremark Corporation 1997
Incentive Compensation Plan, as amended.

 

2

--------------------------------------------------------------------------------


 

(y)                         “Qualified Member” means a member of the Committee
who is a “Non-Employee Director” within the meaning of Rule 16b-3(b)(3) and an
“outside director” within the meaning of Regulation 1.162-27 under Code
Section 162(m).

 

(z)                          “Restricted Stock” means Stock granted to a
Participant under Section 6(d) hereof, that is subject to certain restrictions
and to a risk of forfeiture.

 

(aa)                  “Restricted Stock Unit” shall mean a contractual right
granted under Section 6(d) that represents a right to receive the value of a
share of Stock upon the terms and conditions set forth in the Plan and the
applicable Award agreement.

 

(bb)                  “Rule 16b-3” means Rule 16b-3, as in effect from time to
time and applicable to the Plan and Participants, promulgated by the Securities
and Exchange Commission under Section 16 of the Exchange Act.

 

(cc)                    “Stock” means the Corporation’s Common Stock, and such
other securities as may be substituted (or resubstituted) for Stock pursuant to
Section 11(c) hereof.

 

(dd)                  “Stock Appreciation Rights” or “SAR” means a right granted
to a Participant under Section 6(c) hereof.

 

(ee)                    “Substitute Award” means an Award granted in assumption
of, or in substitution for, outstanding awards previously granted by a company
acquired by the Corporation or with which the Corporation combines.

 

3.                        Administration.

 

(a)                         Authority of the Committee.  The Plan shall be
administered by the Committee, except to the extent the Board elects to
administer the Plan, in which case references herein to the “Committee” shall be
deemed to include references to the “Board”.  The Committee shall have full and
final authority, in each case subject to and consistent with the provisions of
the Plan, to select Eligible Persons to become Participants, grant Awards,
determine the type, number and other terms and conditions of, and all other
matters relating to, Awards, prescribe Award agreements (which need not be
identical for each Participant) and rules and regulations for the administration
of the Plan, construe and interpret the Plan and Award agreements and correct
defects, supply omissions or reconcile inconsistencies therein and to make all
other decisions and determinations as the Committee may deem necessary or
advisable for the administration of the Plan.

 

(b)                         Manner of Exercise of Committee Authority.  At any
time that a member of the Committee is not a Qualified Member, any action of the
Committee relating to an Award granted or to be granted to a Participant who is
then subject to Section 16 of the Exchange Act in respect of the Corporation, or
relating to an Award intended by the Committee to qualify as “performance-based
compensation” within the meaning of Code Section 162(m) and regulations
thereunder, may be taken either (i) by a subcommittee, designated by the
Committee, composed solely of two or more Qualified Members, or (ii) by the
Committee but with each such member who is not a Qualified Member abstaining or
recusing himself or herself from such action; provided, however, that, upon such
abstention or recusal, the Committee remains composed solely of two or more
Qualified Members.  Such action, authorized by such a subcommittee or by the
Committee upon the abstention or recusal of such non-Qualified Member(s), shall
be the action of the Committee for purposes of the Plan.  Any action of the
Committee shall be final, conclusive and binding on all persons, including the
Corporation, its subsidiaries, Participants, Beneficiaries, transferees under
Section 11(b) hereof or other persons claiming rights from or through a
Participant, and stockholders.  The express

 

3

--------------------------------------------------------------------------------


 

grant of any specific power to the Committee, and the taking of any action by
the Committee, shall not be construed as limiting any power or authority of the
Committee.  To the extent permitted by applicable law, the Committee may
delegate to officers or managers of the Corporation or any subsidiary, or
committees thereof, the authority, subject to such terms as the Committee shall
determine, to perform such functions, including administrative functions, as the
Committee may determine, to the extent that such delegation will not result in
the loss of an exemption under Rule 16b-3(d)(1) for Awards granted to
Participants subject to Section 16 of the Exchange Act in respect of the
Corporation and will not cause Awards intended to qualify as “performance-based
compensation” under Code Section 162(m) to fail to so qualify.  The Committee
may appoint agents to assist it in administering the Plan.

 

(c)                          Limitation of Liability.  The Committee and each
member thereof shall be entitled to rely or act upon in good faith any report or
other information furnished to him or her by any executive officer, other
officer or employee of the Corporation or a subsidiary, the Corporation’s
independent auditors, consultants or any other agents assisting in the
administration of the Plan.  Members of the Committee and any officer or
employee of the Corporation or a subsidiary acting at the direction or on behalf
of the Committee shall not be personally liable for any action or determination
taken or made in good faith with respect to the Plan and shall, to the extent
permitted by law, be fully indemnified and protected by the Corporation with
respect to any such action or determination.

 

4.                        Stock Subject to Plan.

 

(a)                         Overall Number of Shares Available for Delivery. 
Subject to adjustment as provided in Section 11(c) hereof, the total number of
shares of Stock reserved and available for delivery in connection with Awards
under the Plan shall be seventy-four million (74,000,000); provided, however,
that the total number of shares of Stock with respect to which ISOs may be
granted shall not exceed eight (8) million.  Any shares of Stock delivered under
the Plan shall consist of authorized and unissued shares or treasury shares.

 

(b)                         Application of Limitation to Grants of Awards.  No
Award may be granted if the number of shares of Stock to be delivered in
connection with such Award exceeds the number of shares of Stock remaining
available under the Plan minus the number of shares of Stock issuable in
settlement of Awards or relating to then-outstanding Awards.  Notwithstanding
the foregoing, Awards settleable only in cash shall not reduce the number of
shares of Stock available under the Plan and Stock issued for Substitute Awards
shall not count against the limits of Section 4(a).  The Committee may adopt
reasonable counting procedures to ensure appropriate counting, avoid double
counting (as, for example, in the case of tandem or substitute awards) and make
adjustments if the number of shares of Stock actually delivered differs from the
number of shares previously counted in connection with an Award.

 

5.                        Eligibility; Per-Person Award Limitations.  Awards may
be granted under the Plan only to Eligible Persons.  In each fiscal year during
any part of which the Plan is in effect, an Eligible Person may not be granted
Awards relating to more than three (3) million shares of Stock, subject to
adjustment as provided in Section 11(c), under each of Sections 6(b) through
6(h), 9(b) and 9(c).  In addition, the maximum cash amount that may be earned
under the Plan as a final Annual Incentive Award or other cash annual Award in
respect of any fiscal year by any one Participant shall be ten million dollars
($10,000,000), and the maximum cash amount that may be earned under the Plan as
a final Performance

 

4

--------------------------------------------------------------------------------


 

Award or other cash Award in respect of a performance period other than an
annual period by any one Participant on an annualized basis shall be five
million dollars ($5,000,000).

 

6.                        Specific Terms of Awards.

 

(a)                         General.  Awards may be granted on the terms and
conditions set forth in this Section 6, and with respect to directors of the
Corporation, in Section 8.  In addition, the Committee may impose on any Award
or the exercise thereof, at the date of grant or thereafter (subject to
Section 11(e)), such additional terms and conditions, not inconsistent with the
provisions of the Plan, as the Committee shall determine, including terms
requiring forfeiture of Awards in the event of termination of employment of the
Participant and terms permitting a Participant to make elections relating to his
or her Award.  The Committee shall retain full power and discretion to
accelerate, waive or modify, at any time, any term or condition of an Award that
is not mandatory under the Plan.  Except in cases in which the Committee is
authorized to require other forms of consideration under the Plan, or to the
extent other forms of consideration must be paid to satisfy the requirements of
the Delaware General Corporation Law, no consideration other than services may
be required for the grant of any Award.

 

(b)                         Options.  The Committee is authorized to grant
Options to Participants on the following terms and conditions:

 

(i)                                                     Exercise Price.  The
exercise price per share of Stock purchasable under an Option shall be
determined by the Committee, provided that such exercise price shall be not less
than the Fair Market Value of a share of Stock on the date of grant of such
Option except as provided under the first sentence of Section 7(a) hereof.

 

(ii)                                                  Time and Method of
Exercise.  The Committee shall determine the time or times at which or the
circumstances under which an Option may be exercised in whole or in part
(including based on achievement of performance goals and/or future service
requirements), the methods by which such exercise price may be paid or deemed to
be paid, the form of such payment, including, without limitation, cash, Stock,
other Awards or awards granted under other plans of the Corporation or any
subsidiary, or other property, and the methods by or forms in which Stock will
be delivered or deemed to be delivered to Participants.

 

(iii)                                               ISOs.  The terms of any ISO
granted under the Plan shall comply in all respects with the provisions of Code
Section 422.  Anything in the Plan to the contrary notwithstanding, no term of
the Plan relating to ISOs shall be interpreted, amended or altered, nor shall
any discretion or authority granted under the Plan be exercised, so as to
disqualify either the Plan or any ISO under Code Section 422, unless the
Participant has first requested the change that will result in such
disqualification.

 

(c)                          Stock Appreciation Rights.  The Committee is
authorized to grant SARs to Participants on the following terms and conditions:

 

(i)                                                     Right to Payment.  A SAR
shall confer on the Participant to whom it is granted a right to receive, upon
exercise thereof, the excess of (A) the Fair Market Value of one share of Stock
on the date of exercise over (B) the grant price of the SAR as determined by the
Committee.

 

5

--------------------------------------------------------------------------------


 

(ii)                                                  Other Terms.  The
Committee shall determine at the date of grant or thereafter, the time or times
at which and the circumstances under which a SAR may be exercised in whole or in
part (including based on achievement of performance goals and/or future service
requirements), the method of exercise, method of settlement, form of
consideration payable in settlement, method by or forms in which Stock will be
delivered or deemed to be delivered to Participants, whether or not a SAR shall
be in tandem or in combination with any other Award and any other terms and
conditions of any SAR.  SARs may be either freestanding or in tandem with other
Awards.

 

(d)                         Restricted Stock and Restricted Stock Units.  The
Committee is authorized to grant Restricted Stock or Restricted Stock Units to
Participants on the following terms and conditions:

 

(i)                                                     Grant and Restrictions. 
Restricted Stock and Restricted Stock Units shall be subject to such
restrictions on transferability, risk of forfeiture and other restrictions, if
any, as the Committee may impose, which restrictions may lapse separately or in
combination at such times, under such circumstances (including based on
achievement of performance goals and/or future service requirements), in such
installments or otherwise, as the Committee may determine at the date of grant
or thereafter.  Except to the extent restricted under the terms of the Plan and
any Award agreement relating to the Restricted Stock, a Participant granted
Restricted Stock shall have all of the rights of a stockholder, including the
right to vote the Restricted Stock and the right to receive dividends thereon
(subject to any mandatory reinvestment or other requirement imposed by the
Committee).  During the restricted period applicable to the Restricted Stock,
subject to Section 11(b) below, the Restricted Stock may not be sold,
transferred, pledged, hypothecated, margined or otherwise encumbered by the
Participant.  Restricted Stock Units may be settled in Stock, cash equal to the
Fair Market Value of the specified number of shares of Stock covered by the
Units, or a combination thereof, as determined by the Committee at the date of
grant or thereafter.

 

(ii)                                                  Forfeiture.  Except as
otherwise determined by the Committee, upon termination of employment during the
applicable restriction period, Restricted Stock and Restricted Stock Units that
are at that time subject to restrictions shall be forfeited, provided that the
Committee may provide, by rule or regulation or in any Award agreement, or may
determine in any individual case, that restrictions or forfeiture conditions
relating to Restricted Stock and Restricted Stock Units shall be waived in whole
or in part in the event of terminations resulting from specified causes and the
Committee may in other cases waive in whole or in part the forfeiture of
Restricted Stock and Restricted Stock Units.

 

(iii)                                               Certificates for Stock. 
Restricted Stock granted under the Plan may be evidenced in such manner as the
Committee shall determine.  If certificates representing Restricted Stock are
registered in the name of the Participant, the Committee may require that such
certificates bear an appropriate legend referring to the terms, conditions and
restrictions applicable to such Restricted Stock, that the Corporation retain
physical possession of the certificates and that the Participant deliver a stock
power to the Corporation, endorsed in blank, relating to the Restricted Stock.

 

(iv)                                              Dividends and Splits.  As a
condition to the grant of an Award of Restricted Stock, the Committee may
require that any cash dividends paid on a share of Restricted Stock be
automatically reinvested in additional shares of

 

6

--------------------------------------------------------------------------------


 

Restricted Stock or applied to the purchase of additional Awards under the
Plan.  Unless otherwise determined by the Committee, Stock distributed in
connection with a Stock split or Stock dividend, and other property distributed
as a dividend, shall be subject to restrictions and a risk of forfeiture to the
same extent as the Restricted Stock with respect to which such Stock or other
property has been distributed.  The Committee shall determine and specify in the
Restricted Stock Unit Agreement the effect, if any, of dividends paid on Stock
during the period such Award is outstanding.

 

(e)                          Deferred Stock.  The Committee is authorized to
grant Deferred Stock to Participants, which are rights to receive Stock, cash,
or a combination thereof at the end of a specified deferral period, subject to
the following terms and conditions:

 

(i)                                                     Award and Restrictions. 
Satisfaction of an Award of Deferred Stock shall occur upon expiration of the
deferral period specified for such Deferred Stock by the Committee (or, if
permitted by the Committee, as elected by the Participant).  In addition,
Deferred Stock shall be subject to such restrictions (which may include a risk
of forfeiture) as the Committee may impose, if any, which restrictions may lapse
at the expiration of the deferral period or at earlier specified times
(including based on achievement of performance goals and/or future service
requirements), separately or in combination, in installments or otherwise, as
the Committee may determine.  Deferred Stock may be satisfied by delivery of
Stock, cash equal to the Fair Market Value of the specified number of shares of
Stock covered by the Deferred Stock, or a combination thereof, as determined by
the Committee at the date of grant or thereafter.

 

(ii)                                                  Forfeiture.  Except as
otherwise determined by the Committee, upon termination of employment during the
applicable deferral period or portion thereof to which forfeiture conditions
apply (as provided in the Award agreement evidencing the Deferred Stock), all
Deferred Stock that is at that time subject to deferral (other than a deferral
at the election of the Participant) shall be forfeited; provided that the
Committee may provide, by rule or regulation or in any Award agreement, or may
determine in any individual case, that restrictions or forfeiture conditions
relating to Deferred Stock shall be waived in whole or in part in the event of
terminations resulting from specified causes, and the Committee may in other
cases waive in whole or in part the forfeiture of Deferred Stock.

 

(iii)                                               Dividend Equivalents. 
Unless otherwise determined by the Committee at date of grant, Dividend
Equivalents on the specified number of shares of Stock covered by an Award of
Deferred Stock shall be either (A) paid with respect to such Deferred Stock at
the dividend payment date in cash or in shares of unrestricted Stock having a
Fair Market Value equal to the amount of such dividends, or (B) deferred with
respect to such Deferred Stock and the amount or value thereof automatically
deemed reinvested in additional Deferred Stock, other Awards or other investment
vehicles, as the Committee shall determine or permit the Participant to elect.

 

(f)                           Bonus Stock and Awards in Lieu of Obligations. 
The Committee is authorized to grant Stock as a bonus, or to grant Stock or
other Awards in lieu of obligations to pay cash or deliver other property under
the Plan or under other plans or compensatory arrangements, provided that, in
the case of Participants subject to Section 16 of the Exchange Act, the amount
of such grants remains within the discretion of the Committee to the extent
necessary to ensure that acquisitions of Stock or other Awards are exempt from
liability under Section 16(b) of the Exchange Act.  Stock or

 

7

--------------------------------------------------------------------------------


 

Awards granted hereunder shall be subject to such other terms as shall be
determined by the Committee.  In the case of any grant of Stock to an officer of
the Corporation in lieu of salary or other cash compensation, the number of
shares granted in place of such compensation shall be reasonable, as determined
by the Committee.

 

(g)                          Dividend Equivalents.  Except with respect to
Options and SARs, the Committee is authorized to grant Dividend Equivalents to a
Participant, entitling the Participant to receive cash, Stock, other Awards, or
other property equal in value to dividends paid with respect to a specified
number of shares of Stock, or other periodic payments.  Dividend Equivalents may
be awarded on a free-standing basis or in connection with another Award.  The
Committee may provide that Dividend Equivalents shall be paid or distributed
when accrued or shall be deemed to have been reinvested in additional Stock,
Awards, or other investment vehicles and subject to such restrictions on
transferability and risks of forfeiture, as the Committee may specify.

 

(h)                         Other Stock-Based Awards.  The Committee is
authorized, subject to limitations under applicable law, to grant to
Participants such other Awards that may be denominated or payable in, valued in
whole or in part by reference to, or otherwise based on, or related to, Stock,
as deemed by the Committee to be consistent with the purposes of the Plan,
including, without limitation, convertible or exchangeable debt securities,
other rights convertible or exchangeable into Stock, purchase rights for Stock,
Awards with value and payment contingent upon performance of the Corporation or
any other factors designated by the Committee and Awards valued by reference to
the book value of Stock or the value of securities of or the performance of
specified subsidiaries.  The Committee shall determine the terms and conditions
of such Awards.  Stock delivered pursuant to an Award in the nature of a
purchase right granted under this Section 6(h) shall be purchased for such
consideration, paid for at such times, by such methods, and in such forms,
including, without limitation, cash, Stock, other Awards, or other property, as
the Committee shall determine.  Cash awards, as an element of or supplement to
any other Award under the Plan, may also be granted pursuant to this
Section 6(h).

 

7.                        Certain Provisions Applicable to Awards.

 

(a)                         Stand-Alone, Additional, Tandem and Substitute
Awards.  Awards granted under the Plan may, in the discretion of the Committee,
be granted at any time, either alone or in addition to, in tandem with, or in
substitution or exchange for, any other Award or any award granted under another
plan of the Corporation, any subsidiary, or any business entity to be acquired
by the Corporation or a subsidiary, or any other right of a Participant to
receive payment from the Corporation or any subsidiary, but if an Award is
granted in substitution or exchange for another Award or award, the Committee
shall require the surrender of such other Award or award in consideration for
the grant of the new Award.  In addition, Awards may be granted in lieu of cash
compensation, including in lieu of cash amounts payable under other plans of the
Corporation or any subsidiary, in which the value of Stock subject to the Award
(for example, Deferred Stock or Restricted Stock) is equivalent in value to the
cash compensation, provided, however, that any such Award that is an Option
shall have an exercise price that is at least one hundred percent (100%) of the
Fair Market Value of a share of Stock on the date of grant of such Option. 
Notwithstanding the foregoing language of this Section 7(a), no outstanding
Option or SAR may be amended to decrease the exercise price except in accordance
with Section 11(c) and no outstanding Option or SAR may be surrendered in
exchange for another Award.

 

8

--------------------------------------------------------------------------------


 

(b)                         Term of Awards.  The term of each Award shall be for
such period as may be determined by the Committee; provided that in no event
shall the term of any Option exceed a period of ten (10) years (or such shorter
term as may be required in respect of an ISO under Code Section 422).

 

(c)                          Form and Timing of Payment under Awards;
Deferrals.  Subject to the terms of the Plan, including but not limited to
Section 11(l), and any applicable Award agreement, (i) payments to be made by
the Corporation or a subsidiary upon the exercise of an Option or other Award or
settlement of an Award may be made in such forms as the Committee shall
determine, including, without limitation, cash, Stock, other Awards or other
property, and may be made in a single payment or transfer, in installments, or
on a deferred basis, (ii) the settlement of any Award may be accelerated, and
cash paid in lieu of Stock in connection with such settlement, in the discretion
of the Committee or upon occurrence of one or more specified events (in addition
to a Change in Control), (iii) installment or deferred payments may be required
by the Committee (subject to Section 11(e) of the Plan, including the consent
provisions thereof in the case of any deferral of an outstanding Award not
provided for in the original Award agreement) or permitted at the election of
the Participant on terms and conditions established by the Committee, and
(iv) payments may include, without limitation, provisions for the payment or
crediting of reasonable interest on installment or deferred payments or the
grant or crediting of Dividend Equivalents or other amounts in respect of
installment or deferred payments denominated in Stock.

 

(d)                         Exemptions from Section 16(b) Liability.  It is the
intent of the Corporation that the grant of any Awards to or other transaction
by a Participant who is subject to Section 16 of the Exchange Act shall be
exempt under Rule 16b-3 (except for transactions acknowledged in writing to be
non-exempt by such Participant).  Accordingly, if any provision of this Plan or
any Award agreement does not comply with the requirements of Rule 16b-3 as then
applicable to any such transaction, such provision shall be construed or deemed
amended to the extent necessary to conform to the applicable requirements of
Rule 16b-3 so that such Participant shall avoid liability under Section 16(b).

 

(e)                          Cancellation and Rescission of Awards.  Unless the
Award agreement specifies otherwise, the Committee may cancel any unexpired,
unpaid, or deferred Awards at any time, and the Corporation shall have the
additional rights set forth in Section 7(e)(iv) below, if the Participant is not
in compliance with all applicable provisions of the Award agreement and the Plan
including the following conditions:

 

(i)                                                     While employed by the
Corporation or one of its subsidiaries, a Participant shall not render services
for any organization or engage directly or indirectly in any business that, in
the judgment of the Chief Executive Officer of the Corporation or other senior
officer designated by the Committee, is or becomes competitive with the
Corporation.

 

(ii)                                                  A Participant shall not,
without prior written authorization from the Corporation, disclose to anyone
outside the Corporation, or use in other than the Corporation’s business, any
confidential information or material relating to the business of the Corporation
that is acquired by the Participant either during or after employment with the
Corporation.

 

(iii)                                               A Participant shall disclose
promptly and assign to the Corporation all right, title, and interest in any
invention or idea, patentable or not, made or conceived by the Participant
during employment by the Corporation, relating in any manner to the actual or
anticipated business, research or development work

 

9

--------------------------------------------------------------------------------


 

of the Corporation and shall do anything reasonably necessary to enable the
Corporation to secure a patent where appropriate in the United States and in
foreign countries.

 

(iv)                                              (A) Upon exercise, settlement,
payment or delivery pursuant to an Award, the Participant shall certify on a
form acceptable to the Committee that he or she is in compliance with the terms
and conditions of the Plan.  Failure to comply with the provisions of this
Section 7(e) prior to, or during the six (6) months after, any exercise, payment
or delivery pursuant to an Award shall cause such exercise, payment or delivery
to be rescinded.  The Corporation shall notify the Participant in writing of any
such rescission within two (2) years after such exercise, payment or delivery. 
Within ten (10) days after receiving such a notice from the Corporation, the
Participant shall pay to the Corporation the amount of any gain realized or
payment received as a result of the rescinded exercise, payment or delivery
pursuant to an Award.  Such payment shall be made either in cash or by returning
to the Corporation the number of shares of Stock that the Participant received
in connection with the rescinded exercise, payment or delivery.

 

(B) To the extent determined by the Committee, all Awards shall be subject to
the terms and conditions of the Corporation’s recoupment policy as it exists
from time to time.

 

(f)                           Limitation of Vesting of Certain Awards. 
Notwithstanding anything in this Plan to the contrary, Restricted Stock,
Restricted Stock Units, Deferred Stock, and Other Stock-Based Awards, as
described in Section 6(d), 6(e) and 6(h) of the Plan, respectively, granted to
employees generally will vest over a minimum period of three (3) years, except
in the event of a Participant’s death, disability, or retirement, or in the
event of a Change in Control or other special circumstances and (i) Restricted
Stock, Restricted Stock Units, Deferred Stock, and Other Stock—Based Awards as
to which either the grant or the vesting is based on the achievement of one or
more performance conditions generally will vest over a minimum period of one
(1) year except in the event of a Participant’s death, disability, or
retirement, or in the event of a Change in Control or other special
circumstances, and (ii) up to five percent (5%) of the shares of Stock
authorized under the Plan may be granted as Restricted Stock, Restricted Stock
Units, Deferred Stock, or Other Stock-Based Awards without any minimum vesting
requirements.  For purposes of this Section 7(f), vesting over a three (3)-year
period or one (1)-year period will include periodic vesting over such period if
the rate of such vesting is proportional throughout such period.

 

8.                        Special Rules for Directors.

 

(a)                         Awards.  Eligible Directors may receive Awards,
including without limitation Awards in respect of their annual retainer and any
additional retainers for chairing a committee of the board or serving as lead
independent director.

 

(b)                         Deferral of Shares by Directors.  Each Eligible
Director may elect to defer the receipt of shares otherwise currently payable to
such Eligible Director under Section 8(a) of this Plan until such Eligible
Director terminates service as a director or such other date or event as
permitted under rules established by the Board and uniformly applied.  In that
event, such Eligible Director shall be granted an award of share credits equal
to the number of shares of Stock elected to be deferred, including fractional
share credits to not less than three decimal places.

 

10

--------------------------------------------------------------------------------

 


 

(c)                          Settlement.  As soon as practicable after an
Eligible Director has ceased being a Director of the Corporation or such other
date or event elected by an Eligible Director under Section 8(b), all awards
shall be paid to the Eligible Director or, in the case of the death of the
Eligible Director, the Eligible Director’s designated beneficiary or
beneficiaries, or in the absence of a designated beneficiary, to the estate of
the Eligible Director, in a single payment or installments as elected by the
Eligible Director.

 

(d)                         Dividend Equivalents.

 

(i)                                                     In addition to the
payment provided for in Section 8(c), each Eligible Director (or beneficiary)
entitled to payment under this Section 8(d) shall receive at the same time the
dividend equivalent amounts calculated under subsection (ii) below.

 

(ii)                                                  The dividend equivalent
amount is the number of additional share credits attributable to the number of
share credits originally granted plus additional share credits previously
calculated hereunder.  Such additional share credits shall be determined and
credited as of each dividend payment date by dividing the aggregate cash
dividends that would have been paid had share credits awarded or credited (but
not yet paid) under this Section 8(d), as the case may be, been actual shares of
Stock on the record date for such dividend by the market price per share of
Stock on the dividend payment date.  For this purpose, the market price on any
day shall be the average of the highest and lowest sales price of Stock as
quoted on the composite transactions table for such day, unless the Board
determines that another procedure for determining market price would be more
appropriate.  Fractional share credits shall be calculated to not less than
three decimal places.

 

(e)                          Payment; Fractional Shares.  Payments pursuant to
Sections 8(c) and 8(d) above shall be made in shares of Stock, except that there
shall be paid in cash the value of any fractional share.

 

9.                        Performance and Annual Incentive Awards.

 

(a)                         Performance Conditions.  The right of a Participant
to exercise or receive a grant or settlement of any Award, and the timing
thereof, may be subject to such performance conditions as may be specified by
the Committee.  The Committee may use such business criteria and other measures
of performance as it may deem appropriate in establishing any performance
conditions and may exercise its discretion to reduce or increase the amounts
payable under any Award subject to performance conditions, except as limited
under Sections 9(b) and 9(c) hereof in the case of a Performance Award or Annual
Incentive Award intended to qualify under Code Section 162(m).

 

(b)                         Performance Awards Granted to Designated Covered
Employees.  If the Committee determines that a Performance Award to be granted
to an Eligible Person who is designated by the Committee as likely to be a
Covered Employee should qualify as “performance-based compensation” for purposes
of Code Section 162(m), the grant, exercise and/or settlement of such
Performance Award shall be contingent upon achievement of pre-established
performance goals and other terms set forth in this Section 9(b).

 

(i)                                                     Performance Goals
Generally.  The performance goals for such Performance Awards shall consist of
one or more business criteria and a targeted level or levels of performance with
respect to each of such criteria, as specified by the Committee consistent with
this Section 9(b).  Performance goals shall be

 

11

--------------------------------------------------------------------------------


 

objective and shall otherwise meet the requirements of Code Section 162(m) and
regulations thereunder (including Regulation 1.162-27 and successor regulations
thereto), including the requirement that the level or levels of performance
targeted by the Committee result in the achievement of performance goals being
“substantially uncertain.” The Committee may determine that such Performance
Awards shall be granted, exercised and/or settled upon achievement of any one
performance goal or that two or more of the performance goals must be achieved
as a condition to grant, exercise and/or settlement of such Performance Awards. 
Performance goals may differ for Performance Awards granted to any one
Participant or to different Participants.

 

(ii)                                                  Business Criteria.  One or
more of the following business criteria for the Corporation, on a consolidated
basis, and/or for specified subsidiaries or business units of the Corporation
(except with respect to the total stockholder return and earnings per share
criteria), shall be used by the Committee in establishing performance goals for
such Performance Awards: (1) earnings per share; (2) revenues; (3) cash flow;
(4) cash flow return on investment; (5) return on net assets, return on assets,
return on investment, return on capital, return on equity; (6) economic value
added; (7) operating margin; (8) Common Knowledge Retail Customer Service score
or a similar customer service measurement as measured by a third-party
administrator; (9) Pharmacy Benefit Services Customer Satisfaction score;
(10) net income; pretax earnings; pretax earnings before interest, depreciation
and amortization; pretax operating earnings after interest expense and before
incentives, service fees and extraordinary or special items; operating earnings;
(11) total stockholder return; or (12) any of the above goals as compared to the
performance of a published or special index deemed applicable by the Committee
including, but not limited to, the Standard & Poor’s 500 Stock Index or a group
of comparator companies.  One or more of the foregoing business criteria shall
also be exclusively used in establishing performance goals for Annual Incentive
Awards granted to a Covered Employee under Section 9(c) hereof.

 

(iii)                                               Performance Period; Timing
for Establishing Performance Goals.  Achievement of performance goals in respect
of such Performance Awards shall be measured over a performance period of up to
ten (10) years, as specified by the Committee.  Performance goals shall be
established not later than ninety (90) days after the beginning of any
performance period applicable to such Performance Awards, or at such other date
as may be required or permitted for “performance-based compensation” under Code
Section 162(m).

 

(iv)                                              Performance Award Pool.  The
Committee may establish a Performance Award pool, which shall be an unfunded
pool, for purposes of measuring performance of the Corporation in connection
with Performance Awards.  The amount of such Performance Award pool shall be
based upon the achievement of a performance goal or goals based on one or more
of the business criteria set forth in Section 9(b)(ii) hereof during the given
performance period, as specified by the Committee in accordance with
Section 9(b)(iii) hereof.  The Committee may specify the amount of the
Performance Award pool as a percentage of any of such business criteria, a
percentage thereof in excess of a threshold amount, or as another amount that
need not bear a strictly mathematical relationship to such business criteria. 
The maximum amount payable to any Participant shall be a stated percentage of
the pool; provided the sum of such

 

12

--------------------------------------------------------------------------------


 

percentages shall not exceed one hundred percent (100%) and the payment does not
exceed the per-person award limit set forth in Section 5.

 

(v)                                                 Settlement of Performance
Awards; Other Terms.  Settlement of such Performance Awards shall be in cash,
Stock, other Awards or other property, at the discretion of the Committee.  The
Committee may, in its discretion, reduce the amount of a settlement otherwise to
be made in connection with such Performance Awards, but may not exercise
discretion to increase any such amount payable to a Covered Employee in respect
of a Performance Award subject to this Section 9(b).  The Committee shall
specify the circumstances in which such Performance Awards shall be paid or
forfeited in the event of termination of employment of the Participant prior to
the end of a performance period or settlement of Performance Awards.

 

(c)                          Annual Incentive Awards Granted to Designated
Covered Employees.  If the Committee determines that an Annual Incentive Award
to be granted to an Eligible Person who is designated by the Committee as likely
to be a Covered Employee should qualify as “performance-based compensation” for
purposes of Code Section 162(m), the grant, exercise and/or settlement of such
Annual Incentive Award shall be contingent upon achievement of pre-established
performance goals and other terms set forth in this Section 9(c).

 

(i)                                                     Annual Incentive Award
Pool.  The Committee may establish an Annual Incentive Award pool, which shall
be an unfunded pool, for purposes of measuring performance of the Corporation in
connection with Annual Incentive Awards.  The amount of such Annual Incentive
Award pool shall be based upon the achievement of a performance goal or goals
based on one or more of the business criteria set forth in
Section 9(b)(ii) hereof during the given performance period, as specified by the
Committee in accordance with Section 9(b)(iii) hereof.  The Committee may
specify the amount of the Annual Incentive Award pool as a percentage of any of
such business criteria, a percentage thereof in excess of a threshold amount, or
as another amount that need not bear a strictly mathematical relationship to
such business criteria.  The maximum amount payable to any Participant shall be
a stated percentage of the pool; provided the sum of such percentages shall not
exceed one hundred percent (100%) and the payment does not exceed the per-person
award limit set forth in Section 5.

 

(ii)                                                  Potential Annual Incentive
Awards.  Not later than the end of the ninetieth (90th) day of each fiscal year,
or at such other date as may be required or permitted in the case of Awards
intended to be “performance-based compensation” under Code Section 162(m), the
Committee shall determine the Eligible Persons who will potentially receive
Annual Incentive Awards, and the amounts potentially payable thereunder, for
that fiscal year, either out of an Annual Incentive Award pool established by
such date under Section 9(c)(i) hereof or as individual Annual Incentive
Awards.  In the case of individual Annual Incentive Awards intended to qualify
under Code Section 162(m), the amount potentially payable shall be based upon
the achievement of a performance goal or goals based on one or more of the
business criteria set forth in Section 9(b)(ii) hereof in the given performance
year, as specified by the Committee; in other cases, such amount shall be based
on such criteria as shall be established by the Committee.  In all cases, the
maximum Annual Incentive Award of any Participant shall be subject to the
limitation set forth in Section 5 hereof.

 

13

--------------------------------------------------------------------------------


 

(iii)                                               Payout of Annual Incentive
Awards.  After the end of each fiscal year, the Committee shall determine the
amount, if any, of (A) the Annual Incentive Award pool, and the maximum amount
of potential Annual Incentive Award payable to each Participant in the Annual
Incentive Award pool, or (B) the amount of potential Annual Incentive Award
otherwise payable to each Participant.  The Committee may, in its discretion,
determine that the amount payable to any Participant as a final Annual Incentive
Award shall be increased or reduced from the amount of his or her potential
Annual Incentive Award, including a determination to make no final Award
whatsoever, but may not exercise discretion to increase any such amount in the
case of an Annual Incentive Award intended to qualify under Code
Section 162(m).  The Committee shall specify the circumstances in which an
Annual Incentive Award shall be paid or forfeited in the event of termination of
employment by the Participant prior to the end of a fiscal year or settlement of
such Annual Incentive Award.

 

(d)                         Written Determinations.  All determinations by the
Committee as to the establishment of performance goals, the amount of any
Performance Award pool or potential individual Performance Awards and as to the
achievement of performance goals relating to Performance Awards under
Section 9(b), and the amount of any Annual Incentive Award pool or potential
individual Annual Incentive Awards and the amount of final Annual Incentive
Awards under Section 9(c), shall be made in writing in the case of any Award
intended to qualify under Code Section 162(m).  The Committee may not delegate
any responsibility relating to such Performance Awards or Annual Incentive
Awards.

 

(e)                          Status of Section 9(b) and Section 9(c) Awards
under Code Section 162(m).  It is the intent of the Corporation that Performance
Awards and Annual Incentive Awards under Sections 9(b) and 9(c) hereof granted
to persons who are designated by the Committee as likely to be Covered Employees
within the meaning of Code Section 162(m) and regulations thereunder (including
Regulation 1.162-27 and successor regulations thereto) shall, if so designated
by the Committee, constitute “performance-based compensation” within the meaning
of Code Section 162(m) and regulations thereunder.  Accordingly, the terms of
Sections 9(b) through (e), including the definitions of Covered Employee and
other terms used therein, shall be interpreted in a manner consistent with Code
Section 162(m) and regulations thereunder.  The foregoing notwithstanding,
because the Committee cannot determine with certainty whether a given
Participant will be a Covered Employee with respect to a fiscal year that has
not yet been completed, the term Covered Employee as used herein shall mean only
a person designated by the Committee, at the time of grant of Performance Awards
or an Annual Incentive Award, as likely to be a Covered Employee with respect to
that fiscal year.  If any provision of the Plan as in effect on the date of
adoption or any agreements relating to Performance Awards or Annual Incentive
Awards that are designated as intended to comply with Code Section 162(m) does
not comply or is inconsistent with the requirements of Code Section 162(m) or
regulations thereunder, such provision shall be construed or deemed amended to
the extent necessary to conform to such requirements.

 

10.                 Change in Control.

 

(a)                         Effect of “Change in Control”.  In the event that a
Participant experiences a Termination Without Cause or a Constructive
Termination Without Cause within two

 

14

--------------------------------------------------------------------------------


 

(2) years following a “Change in Control,” the following provisions shall apply
unless otherwise provided in the Award agreement:

 

(i)                                                     Any Award carrying a
right to exercise that was not previously exercisable and vested shall become
fully exercisable and vested as of the time of the Change in Control and shall
remain exercisable and vested for the balance of the stated term of such Award
without regard to any termination of employment by the Participant, subject only
to applicable restrictions set forth in Section 11(a) hereof;

 

(ii)                                                  The restrictions, deferral
of settlement and forfeiture conditions applicable to any other Award granted
under the Plan shall lapse and such Awards shall be deemed fully vested as of
the time of the Change in Control, except to the extent of any waiver by the
Participant and subject to applicable restrictions set forth in
Section 11(a) hereof; and

 

(iii)                                               With respect to any
outstanding Award subject to achievement of performance goals and conditions
under the Plan, such performance goals and other conditions will be deemed to be
met if and to the extent so provided by the Committee in the Award agreement
relating to such Award.

 

(b)                         Definition of “Change in Control”.  A “Change in
Control” shall be deemed to have occurred if:

 

(i)                                                     any Person (other than
(w) the Corporation, (x) any trustee or other fiduciary holding securities under
any employee benefit plan of the Corporation, (y) any corporation owned,
directly or indirectly, by the stockholders of the Corporation immediately after
the occurrence with respect to which the evaluation is being made in
substantially the same proportions as their ownership of the common stock of the
Corporation immediately prior to such occurrence, or (z) any surviving or
resulting entity from a merger or consolidation referred to in clause
(iii) below that does not constitute a Change of Control under clause
(iii) below) becomes the Beneficial Owner (except that a Person shall be deemed
to be the Beneficial Owner of all shares that any such Person has the right to
acquire pursuant to any agreement or arrangement or upon exercise of conversion
rights, warrants or options or otherwise, without regard to the sixty (60) day
period referred to in Rule 13d-3 under the Exchange Act), as directly or
indirectly, of securities of the Corporation or of any subsidiary owning
directly or indirectly all or substantially all of the consolidated assets of
the Corporation (a “Significant Subsidiary”), representing thirty percent (30%)
or more of the combined voting power of the Corporation’s or such Significant
Subsidiary’s then outstanding securities;

 

(ii)                                                  during any period of
twelve (12) consecutive months, individuals who at the beginning of such period
constitute the Board, and any new director whose election by the Board or
nomination for election by the Corporation’s stockholders was approved by a vote
of at least a majority of the directors then still in office who either were
directors at the beginning of the twelve (12)-month period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute at least a majority of the Board;

 

(iii)                                               the consummation of a merger
or consolidation of the Corporation or any Significant Subsidiary with any other
entity, other than a merger or consolidation which would result in the voting
securities of the Corporation or a Significant Subsidiary outstanding
immediately prior thereto continuing to

 

15

--------------------------------------------------------------------------------


 

represent (either by remaining outstanding or by being converted into voting
securities of the surviving or resulting entity) more than fifty percent (50%)
of the combined voting power of the surviving or resulting entity outstanding
immediately after such merger or consolidation; or

 

(iv)                                              the consummation of a
transaction (or series of transactions within a twelve (12)-month period) which
constitutes the sale or disposition of all or substantially all of the
consolidated assets of the Corporation but in no event assets having a gross
fair market value of less than forty percent (40%) of the total gross fair
market value of all of the consolidated assets of the Corporation (other than
such a sale or disposition immediately after which such assets will be owned
directly or indirectly by the stockholders of the Corporation in substantially
the same proportions as their ownership of the common stock of the Corporation
immediately prior to such sale or disposition.

 

(c)                          Definition of “Termination Without Cause” and
“Constructive Termination Without Cause”.

 

(i)                                                   “Termination Without
Cause” shall mean the involuntary termination of a Participant’s employment by
the Corporation or a subsidiary without Cause.

 

(ii)                                                “Constructive Termination
Without Cause” shall mean the Participant’s termination of his or her employment
following the occurrence, without the Participant’s written consent, of one or
more of (A) an assignment of any duties to the Participant that is materially
inconsistent with Participant’s position, (B) a material decrease in
Participant’s annual base salary or target annual incentive award opportunity,
or (C) a relocation of Participant’s principal place of employment more than
thirty-five (35) miles from Executive’s place of employment before such
relocation.  In all cases, no Constructive Termination Without Cause shall be
deemed to have occurred if any such event occurs as a result of a prior
termination.  In addition, no Constructive termination Without cause shall be
deemed to have occurred unless the Participant provides written notice to the
Corporation that any such event has occurred, which notice identifies the event
and is provided within thirty (30) days of the initial occurrence of such event,
a cure period of forty-five (45) days following the Corporation’s receipt of
such notice expires and the Corporation has not cured such event within such
cure period, and the Participant actually terminates his/her employment within
thirty (30) days of the expiration of the cure period.

 

(iii)                                             “Cause” shall be deemed to
occur if the Participant (A) willfully and materially breaches any of his or her
obligations to the Corporation with respect to confidentiality, cooperation with
regard to litigation, non-disparagement and non-solicitation; (B) is convicted
of a felony involving moral turpitude; or (C) engages in conduct that
constitutes willful gross neglect or willful gross misconduct in carrying out
Participant’s duties to the Corporation, resulting, in either case, in material
harm to the financial condition or reputation of the Corporation.

 

11.                  General Provisions.

 

(a)                         Compliance with Legal and Other Requirements.  The
Corporation may, to the extent deemed necessary or advisable by the Committee,
postpone the issuance or delivery of Stock or payment of other benefits under
any Award until completion of such registration or qualification of such Stock
or other required action under any

 

16

--------------------------------------------------------------------------------


 

federal or state law, rule or regulation, listing or other required action with
respect to any stock exchange or automated quotation system upon which the Stock
or other securities of the Corporation are listed or quoted, or compliance with
any other obligation of the Corporation, as the Committee may consider
appropriate, and may require any Participant to make such representations,
furnish such information and comply with or be subject to such other conditions
as it may consider appropriate in connection with the issuance or delivery of
Stock or payment of other benefits in compliance with applicable laws, rules,
and regulations, listing requirements, or other obligations.  The foregoing
notwithstanding, in connection with a Change in Control, the Corporation shall
take or cause to be taken no action, and shall undertake or permit to arise no
legal or contractual obligation, that results or would result in any
postponement of the issuance or delivery of Stock or payment of benefits under
any Award or the imposition of any other conditions on such issuance, delivery
or payment, to the extent that such postponement or other condition would
represent a greater burden on a Participant than existed on the ninetieth (90th)
day preceding the Change in Control.

 

(b)                         Limits on Transferability; Beneficiaries.  No Award
or other right or interest of a Participant under the Plan shall be pledged,
hypothecated or otherwise encumbered or subject to any lien, obligation or
liability of such Participant to any party (other than the Corporation or a
subsidiary), or assigned or transferred by such Participant otherwise than by
will or the laws of descent and distribution or to a Beneficiary upon the death
of a Participant, and such Awards or rights that may be exercisable shall be
exercised during the lifetime of the Participant only by the Participant or his
or her guardian or legal representative, except that Awards and other rights
(other than ISOs in tandem therewith) may be transferred (without receipt of
value from the transferee) to one or more Beneficiaries, family members or other
permitted transferees designated by the Committee during the lifetime of the
Participant, and may be exercised by such transferees in accordance with the
terms of such Award, but only if and to the extent such transfers are permitted
by the Committee pursuant to the express terms of an Award agreement (subject to
any terms and conditions which the Committee may impose thereon).  A
Beneficiary, transferee, or other person claiming any rights under the Plan from
or through any Participant shall be subject to all terms and conditions of the
Plan and any Award agreement applicable to such Participant, except as otherwise
determined by the Committee, and to any additional terms and conditions deemed
necessary or appropriate by the Committee.

 

(c)                          Adjustments.  In the event that any dividend or
other distribution (whether in the form of cash, Stock, or other property),
recapitalization, forward or reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase, share exchange, liquidation,
dissolution or other similar corporate transaction or event affects the Stock
such that an adjustment is determined by the Committee to be appropriate under
the Plan, then the Committee shall, in such manner as it may deem equitable,
adjust any or all of (i) the number and kind of shares of Stock which may be
delivered in connection with Awards granted thereafter, (ii) the number and kind
of shares of Stock by which annual per-person Award limitations are measured
under Section 5 hereof, (iii) the number and kind of shares of Stock subject to
or deliverable in respect of outstanding Awards, and (iv) the exercise price,
grant price or purchase price relating to any Award and/or make provision for
payment of cash or other property in respect of any outstanding Award.  In
addition, the Committee is authorized to make adjustments in the terms and
conditions of, and the criteria included in, Awards (including Performance
Awards and performance goals, and Annual Incentive Awards and any

 

17

--------------------------------------------------------------------------------


 

Annual Incentive Award pool or performance goals relating thereto) in
recognition of unusual or nonrecurring events (including, without limitation,
events described in the preceding sentence, as well as acquisitions and
dispositions of businesses and assets) affecting the Corporation, any subsidiary
or any business unit, or the financial statements of the Corporation or any
subsidiary, or in response to changes in applicable laws, regulations,
accounting principles, tax rates and regulations or business conditions or in
view of the Committee’s assessment of the business strategy of the Corporation,
any subsidiary or business unit thereof, performance of comparable
organizations, economic and business conditions, personal performance of a
Participant, and any other circumstances deemed relevant; provided that no such
adjustment shall be authorized or made if and to the extent that such authority
or the making of such adjustment would cause Performance Awards granted under
Section 9(b) hereof or Annual Incentive Awards granted under Section 9(c) hereof
to Participants designated by the Committee as Covered Employees and intended to
qualify as “performance-based compensation” under Code Section 162(m) and
regulations thereunder to otherwise fail to qualify as “performance-based
compensation” under Code Section 162(m) and regulations thereunder.

 

(d)                         Taxes.  The Corporation and any subsidiary is
authorized to withhold from any Award granted, any payment relating to an Award
under the Plan, including from a distribution of Stock, or any payroll or other
payment to a Participant, amounts of withholding and other taxes required to be
withheld by the applicable employment tax rules in connection with any
transaction involving an Award, and to take such other action as the Committee
may deem advisable to enable the Corporation to satisfy obligations for the
payment of withholding taxes relating to any Award.  This authority shall
include authority to withhold or receive Stock or other property and to make
cash payments in respect thereof in satisfaction of such withholding tax
obligations.

 

(e)                          Changes to the Plan and Awards.  The Board may
amend, alter, suspend, discontinue or terminate the Plan or the Committee’s
authority to grant Awards under the Plan without the consent of stockholders or
Participants, except that any amendment or alteration to the Plan shall be
subject to the approval of the Corporation’s stockholders not later than the
annual meeting next following such Board action if such stockholder approval is
required by any federal or state law or regulation or the rules of any stock
exchange or automated quotation system on which the Stock may then be listed or
quoted, or if the amendment increases the number of shares of Stock reserved and
available for delivery in connection with Awards, materially modifies the
requirements as to eligibility for participation in the Plan, or materially
increases the benefits accruing to Participants, and the Board may otherwise, in
its discretion, determine to submit other such changes to the Plan to
stockholders for approval; provided that, without the consent of an affected
Participant, no such Board action may materially and adversely affect the rights
of such Participant under any previously granted and outstanding Award.  Subject
to the provisions of Section 7(a) the Committee may waive any conditions or
rights under, or amend, alter, suspend, discontinue or terminate any Award
theretofore granted and any Award agreement relating thereto, except as
otherwise provided in the Plan; provided that, without the consent of an
affected Participant, no such Committee action may materially and adversely
affect the rights of such Participant under such Award.

 

(f)                           Limitation on Rights Conferred under Plan. 
Neither the Plan nor any action taken hereunder shall be construed as (i) giving
any Eligible Person or Participant the right to continue as an Eligible Person
or Participant or in the employ or service of the Corporation or a subsidiary,
(ii) interfering in any way with the right of the Corporation

 

18

--------------------------------------------------------------------------------


 

or a subsidiary to terminate any Eligible Person’s or Participant’s employment
or service at any time, (iii) giving an Eligible Person or Participant any claim
to be granted any Award under the Plan or to be treated uniformly with other
Participants and employees, or (iv) conferring on a Participant any of the
rights of a stockholder of the Corporation unless and until the Participant is
duly issued or transferred shares of Stock in accordance with the terms of an
Award.

 

(g)                          Unfunded Status of Awards; Creation of Trusts.  The
Plan is intended to constitute an “unfunded” plan for incentive and deferred
compensation.  With respect to any payments not yet made to a Participant or
obligation to deliver Stock pursuant to an Award, nothing contained in the Plan
or any Award shall give any such Participant any rights that are greater than
those of a general creditor of the Corporation; provided that the Committee may
authorize the creation of trusts and deposit therein cash, Stock, other Awards
or other property, or make other arrangements to meet the Corporation’s
obligations under the Plan.  Such trusts or other arrangements shall be
consistent with the “unfunded” status of the Plan unless the Committee otherwise
determines with the consent of each affected Participant.  The trustee of such
trusts may be authorized to dispose of trust assets and reinvest the proceeds in
alternative investments, subject to such terms and conditions as the Committee
may specify and in accordance with applicable law.

 

(h)                         Non-exclusivity of the Plan.  Neither the adoption
of the Plan by the Board nor its submission to the stockholders of the
Corporation for approval shall be construed as creating any limitations on the
power of the Board or a committee thereof to adopt such other incentive
arrangements as it may deem desirable including incentive arrangements and
awards which do not qualify under Code Section 162(m).

 

(i)                             Payments in the Event of Forfeitures; Fractional
Shares.  Unless otherwise determined by the Committee, in the event of a
forfeiture of an Award with respect to which a Participant paid cash or other
consideration, the Participant shall be repaid the amount of such cash or other
consideration.  No fractional shares of Stock shall be issued or delivered
pursuant to the Plan or any Award.  The Committee shall determine whether cash,
other Awards or other property shall be issued or paid in lieu of such
fractional shares or whether such fractional shares or any rights thereto shall
be forfeited or otherwise eliminated.

 

(j)                            Governing Law.  The validity, construction and
effect of the Plan, any rules and regulations under the Plan, and any Award
agreement shall be determined in accordance with the Delaware General
Corporation Law, without giving effect to principles of conflicts of laws, and
applicable federal law.

 

(k)                         Recoupment Policy.  Except as may be specifically
provided in the Award agreement, each Award under the Plan shall be subject to
the terms of the Corporation’s Recoupment Policy as it exists from time to time.

 

(l)                             Code Section 409A.  With respect to Awards
subject to Code Section 409A, the Plan is intended to comply with the
requirements of Code Section 409A, and the provisions hereof shall be
interpreted in a manner that satisfies the requirements of Code Section 409A and
the related regulations, and the Plan shall be operated accordingly.  If any
provision of the Plan or any term or condition of any Award would otherwise
frustrate or conflict with this intent, the provision, term or condition will be
interpreted and deemed amended so as to avoid this conflict.  Notwithstanding
anything in the Plan to the contrary, if a Participant is determined under
rules adopted by the Committee to be a “specified employee” within the meaning
of Code Section 409A(a)(2)(B)(i) and as defined in the Corporation’s Universal
409A Definition

 

19

--------------------------------------------------------------------------------


 

Document, payment under any Award hereunder shall be delayed to the extent
necessary to avoid a violation of Code Section 409A.

 

(m)                     Plan Effective Date and Stockholder Approval; Expiration
Date.  The Plan has been initially adopted by the Board effective May 12, 2010,
subject to approval by the stockholders of the Corporation, and amended by the
Board effective as of January 15, 2013.  Unless an extension is approved by the
stockholders of the Corporation, the Plan shall have a term that expires on
May 11, 2020, after which no further Awards may be made, provided, however, that
the provisions of the Plan shall continue to apply to Awards made prior to such
date.

 

20

--------------------------------------------------------------------------------

 